Title: From Thomas Jefferson to Nicoll Fosdick, 1 March 1804
From: Jefferson, Thomas
To: Fosdick, Nicoll


               
                  Sir
                  Washington Mar. 1. 04.
               
               It is long since I recieved your favor of Nov. 12. and although business has prevented my answering it sooner, I have not been unmindful of the favor of the information it contained, and of the kindness of the communication. after the clamor which had been raised against me on account of a former letter written to the same person & published by him, I had imagined he would be more circumspect in future. but what you mention proves his discretion does not prevail at all times, and that hereafter I must exercise my own. I pray you to accept my thanks for putting me on my guard, with my salutations and best wishes for your happiness.
               
                  Th: Jefferson
               
            